Citation Nr: 1404399	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-22 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral thumb disorder.

3. Entitlement to service connection for a right middle finger disorder.

4.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.  He also served in the National Guard under Title 32 U.S.C. § 502(f) from March 1975 to December 1998.  Additional National Guard service, to include through the period of October 2002, has not yet been verified.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's November 2013 Appellant's Brief.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS file does not contain any documents.   

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in April 2011 and May 2011 statements, the Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for a bilateral thumb disorder, a right middle finger disorder, and a left shoulder disorder.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issues of entitlement to service connection for a bilateral thumb disorder, a right middle finger disorder, and a left shoulder disorder have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In April 2011 and May 2011 statements, the Veteran indicated that he wished to withdraw his appeal pertaining to the issues of entitlement to service connection for a bilateral thumb disorder, a right middle finger disorder, and a left shoulder disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal pertaining to the issues of entitlement to service connection for a bilateral thumb disorder, a right middle finger disorder, and a left shoulder disorder is dismissed.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for a low back disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Veteran contends that his low back disorder was incurred during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) during his National Guard service under Title 32, U.S.C. § 502(f).  A July 2008 deferred rating decision notes that the Veteran's Army National Guard Records show that he joined the Guard in March 1975 and was medically discharged in October 2002.  It was noted that the RO needed to rectify the discrepancies in the record.  Thereafter, a PIES (Personnel Information Exchange System) request shows that only the service dates of March 1975 through December 1998 had been verified.  However, in October 2008, the Veteran submitted a summary of points earned towards his retirement which shows National Guard service through 2001.  As the Board is presently unclear of the Veteran's National Guard service dates, a remand is necessary in order to obtain the dates of the Veteran's confirmed National Guard service, and any associated service personnel or treatment records, from any appropriate source, to include the National Personnel Records Center (NPRC), Records Management Center (RMC), and/or the North Carolina National Guard.

In connection with his July 2007 claim for service connection for a low back disorder, the Veteran indicated that he injured his back in 1986/87 while loading 200 to 300 pound ice boxes on the back of a deuce and a half.  In support of this claim, the Veteran has submitted a May 2010 statement from R.E.N. wherein R.E.N. wrote that the Veteran was assisting him with the delivery of coolers in 1987 when the Veteran injured his back.  The Veteran also submitted a May 2011 statement from V.G.B. wherein V.G.B. wrote that she had been friends with the Veteran for 35 years and remembers being told about a 1986 injury to the Veteran's low back at which time she referred the Veteran to Dr. Dr. E.B. of Westchester Chiropractic Clinic.

The Veteran's available National Guard treatment records confirm that he injured his back in June 1987.  X-rays at that time show sacralization of L5 with no fracture with normal disc space to alignment with regard to the lumbar spine, and a compression fracture of T8 and T9, which was noted to be probably chronic rather than acute.  Subsequent medical examinations dated in September 1987, April 1995, and March 1997 show a normal spine.  In August 1992 and March 1997 Reports of Medical History, the Veteran responded "no" to "recurrent back pain" but in an April 1995 Report of Medical History, the Veteran responded "yes" to "recurrent back pain."  An August 1997 treatment record shows that the Veteran underwent X-ray of the lumbar spine due to low back pain and was diagnosed with DDD (degenerative disc disease) and osteoarthritis.

Subsequent private treatment records show that the Veteran was involved in a motorcycle accident in September 1999 with significant injuries to his left hip.  He underwent a magnetic resonance imaging (MRI) scan of the low back in December 2001 which showed disc degeneration at L4-S1 and moderate generalized disc bulging.  A June 2002 private treatment record shows protruded disc of the lumbar spine as well as DDD of the lumbar spine.  

In connection with his claim, the Veteran was afforded a VA spine examination in August 2011.  X-ray examination of the lumbar spine at that time revealed degenerative changes and DDD from L4-5.  The examiner reviewed the claims file and noted the "1986" injury wherein the Veteran was unloading a truck with arms lifted lowering a box when he felt a pop in his lower back.  It was noted that the Veteran was on drill status while training with the National Guard.  It was also noted that the Veteran was seen by the Emergency Department of a private hospital.  The examiner also noted that an August 1992 Report of Medical History indicated that the Veteran did not have any further chronic problem.  

The August 2011 VA examiner opined that the Veteran's low back disorder was less likely as not (less than 50/50 probability) caused by or a result of injury to lower back while lifting in service.  The rationale for this opinion was that the Veteran had a strain of the lower back in 1987 while on National Guard drill status with X-ray showing normal lumbosacral spine and older injury to spine at that time.  There were no other visits for this problem until 2001 when he was seen for lower back pain at a private clinic.  The Veteran did have a severe motorcycle accident in December 1999 when he was hit by a car without spine X-rays taken at that time.  It was noted that the Veteran was hit by a car and thrown some distance beyond the road.  There was no clear continuity of care for his muscle strain of 1987.  As noted in review of the records, the Veteran had physical examination for the Guard in August 1992 and the Veteran stated that there was no chronic lower back problem.  It was not until 2001 that DDD of lumbar spine was noted on X-ray and the Veteran began treatment for his lower back.   

Unfortunately, the Board finds that the August 2011 VA spine examination is inadequate as the opinion appears to be based on factual inaccuracies.  First, the August 2011 VA examiner referred to the June 1987 injury as a lumbar strain, but it appears that the assessment at the time of the June 1987 injury was sacralization of L5 with no fracture with normal disc space to alignment, with regard to the lumbar spine, and a compression fracture of T8 and T9, which was noted to be probably chronic rather than acute.  This assessment appears to be more significant than "lumbar strain."  Second, the August 2011 VA examination referred to the August 1992 Report of Medical History in which the Veteran denied back problems but did not address the April 1995 Report of Medical History wherein the Veteran reported "yes" to "recurrent back pain."  Third, the August 2011 VA examiner indicated that the record is silent for complaints or treatment regarding the low back between 1987 and 2001 with a significant intervening motorcycle accident in 1999, but does not address the August 1997 (pre-1999 motorcycle accident) treatment record showing that the Veteran underwent X-ray of the lumbar spine due to low back pain and was diagnosed with DDD and osteoarthritis.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, an addendum to the August 2011 VA examinations is required.

Additionally, while on remand, the Veteran should be given an opportunity to identify any additional, outstanding VA or non-VA treatment records referable to his low back disorder.  Thereafter, all identified records should be obtained for consideration in his appeal. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact any appropriate source(s), to include NPRC, RMC, and/or the North Carolina National Guard, to verify all of the Veteran's periods of ACDUTRA and INACDUTRA in the U.S. Army Reserves and the North Carolina National Guard after the termination of his active duty in January 1972, and obtain any associated service personnel or treatment records.  Particularly, the AOJ should consider the following: (1) the Veteran's Army National Guard Records show that he joined the Guard in March 1975 and was medically discharged in October 2002, (2) a PIES request shows that only the service dates of March 1975 through December 1998 had been verified, and (3) in October 2008, the Veteran submitted a summary of points earned towards his retirement which shows National Guard service through 2001.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).    

2. The Veteran should be given an opportunity to identify any additional, outstanding VA or non-VA treatment records referable to his low back disorder.  After obtaining any necessary authorization from the Veteran, all identified records should be obtained for consideration in his appeal.   All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).      

3. Upon completion of the above development, the AOJ should obtain an addendum opinion from the August 2011 VA spine examiner.  The claims file must be made available to, and reviewed by, the examiner.  If the August 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disorder had its onset in or is otherwise related to the Veteran's 1987 lifting injury and/or any other aspect of his military service?  

For purposes of the opinion being sought, the examiner should specifically consider (1) the June 1987 service treatment record showing sacralization of L5 with no fracture with normal disc space to alignment with regard to the lumbar spine, and a compression fracture of T8 and T9, which was noted to be probably chronic rather than acute; (2) the April 1995 Report of Medical History wherein the Veteran reported "yes" to "recurrent back pain;" and (3) the August 1997 (pre-1999 motorcycle accident) treatment record showing that the Veteran underwent X-ray of the lumbar spine due to low back pain and was diagnosed with DDD and osteoarthritis.

A complete explanation must be given for all opinions and conclusions expressed.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


